DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 08 February 2021.  The present application claims 2-15, 17-21, 23-27, 29-35, 37-51, 54, 55, 57 & 59-65, submitted on 08 February 2021 are pending. Applicants’ cancelation of claims 1, 16, 22, 28, 36, 52, 53, 56 & 58, indicated on 08 February 20201 has been acknowledged. 
Allowable Subject Matter
The indicated allowability of claims 29, 60-63 is withdrawn in view of the newly discovered reference(s) to Offermann (U.S. Patent No. 6,629,400) and Cohen (U.S. Pub. No. 2018/0127192).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 & 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offermann (U.S. Patent No. 6,629,400).
Regarding claims 29 & 60, Offermann discloses a method for producing film products (31), the method comprising: dynamically coordinating, with a processor, movement of a film processing module (23) relative to a moving web of film (31); instructing, with the processor, the film processing module (23) to perform a function on the web of film (See Column 4, line 42-47); and controlling, with the processor, an air controller of the film processing module (23) to draw a vacuum to retain a film product formed from the web of film (Column 5, line 46-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61 & 62 are rejected under 35 U.S.C. 103 as being unpatentable over Offermann (U.S. Patent No. 6,629,400) in view of Cohen (U.S. Pub. No. 2018/0127192).
Regarding claims 61 & 62, Offermann discloses all of the elements of the current invention as stated above except for the explicit disclosure of utilizing a battery the electrical functions of the film processing module.
Cohen discloses a film processing module consisting of a motor that utilize rechargeable batteries for the source of electricity. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Offermann to incorporate the disclosure of Cohen to utilize rechargeable batteries for electrical functions. Because both Offermann and Cohen teach apparatuses incorporating film processing modules, it would have been obvious to one skilled in the art to substitute one electrical source for the other to achieve the predictable result of powering the film processing module with sufficient amount of electricity for operation. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR). 

Allowable Subject Matter
Claims 2-15, 17-21, 23-27, 28-35 & 63-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 37-51, 54, 55, 57 & 59 are in condition for allowance. Independent Claim 37 as currently amended includes film processing module consisting of a upper 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731